DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/26/2019 and 5/21/2019 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 is unclear to the examiner since the language states that the resampling circuit converts the first data, which is updated synchronously with a first clock signal, into second data, while the second data is updated 
The limitation “asynchronous with the first clock signal and outputting the second data” is not clear either since it is unclear as to what is happening asynchronously with a first clock signal. Is the second data being updated synchronously with the second clock signal but not the first clock signal?
The limitation “based on the first data” is unclear because it is not clear as to what is based on the first data. Is the circuit outputting the second data based on the first data or is the time resolution of the third clock signal based on the first data?

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because they are directed to an abstract idea of receiving and processing data.
Claim 1 reads “A resampling circuit (Generic circuit which does not amount to significantly more than the abstract idea) converting first data updated synchronously with a first clock signal into second data updated synchronously with a second clock signal asynchronous with the first clock signal and outputting the second data (Converting data is mathematical process), the resampling circuit calculating (this is a mathematical process) and outputting the second data with a time resolution of a third clock signal having a higher frequency than the first clock signal and the second clock signal, based on the first data (limitations pertaining to data gathering and outputting results have been found to be insignificant extra-solution activity).”
The structural limitation of “a resampling circuit” does not amount to significantly more than the abstract idea since this is a generic structure. This generic structure does not integrate the judicial exception into a practical application and does not result in the claim as a whole amounting to significantly more than the judicial exception.

Claim 15 reads “An inertial measurement unit comprising: a physical quantity sensor (Generic sensor which does not amount to significantly more than the abstract idea) which detects at least one of acceleration and angular velocity; a signal processing circuit which includes the resampling circuit according to claim 1 and processes a signal (this is a mathematical process)  outputted from the physical quantity sensor; and a communication circuit which transmits inertial data resulting from the processing by the signal processing circuit to outside (limitations pertaining to data gathering and outputting results have been found to be insignificant extra-solution activity).”
The structural limitations of “An inertial measurement unit”, “a physical quantity sensor” and “a signal processing circuit” do not amount to significantly more than the abstract idea since this is a generic structure. These structures do not integrate the judicial exception into a practical application and does not result in the claim as a whole amounting to significantly more than the judicial exception.
(Generic sensor which does not amount to significantly more than the abstract idea) unit according to claim 14; a receiver (Generic receiver which does not amount to significantly more than the abstract idea)  which receives a detection signal from the physical quantity sensor unit installed on a structure; and a calculator which calculates an angle of inclination of the structure, based on a signal outputted from the receiver (limitations pertaining to data gathering and outputting results have been found to be insignificant extra-solution activity).”
The structural limitations of “A structure monitoring device”, “a physical quantity sensor”, “a receiver” and “a calculator” do not amount to significantly more than the abstract idea since this is a generic structure. These structures do not integrate the judicial exception into a practical application and does not result in the claim as a whole amounting to significantly more than the judicial exception.

Conclusion
No prior art rejections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARUN SINHA/Primary Examiner, Art Unit 2863